R. W. WALKER, J.
There was evidence tending to prove, that the plaintiff had collected, on account of goods sold by him as a peddler for the defendants, $368 70. It was proper for him to show, that the money thus collected for the defendants had been accounted'for by payment to them; and we think that the entries referred to in the bill of exceptions were admissible with this view. They were found in one of the books of the firm, and were proved to be in the handwriting of one of the defendants. If these entries were made before the dissolution of the partnership, (and there was evidence tending to show that such was the fact,) they were clearly admissible against both partners Perry v. Banks, 14 Geo. 699; Story on Partn. §§ 107-8; Allen v. Coit, 6 Hill, 318; Collyer, §§ 422-4, 779. But, independent of this, being the admissions of the defendant making them, they were competent evidence in the cause, *69without respect to tbe time when they were made. If tbe other defendant desired to avoid the effect which such evidence might have upon him, his proper course was, not to move to exclude it entirely, but to ask the court to limit its operation by instructions to the jury.. — Goodman v. Walker, 30 Ala. 482; Falkner v. Leith, 15 Ala. 9.
Judgment reversed, and cause remanded.